Title: To Alexander Hamilton from William Heth, 5 October 1792
From: Heth, William
To: Hamilton, Alexander



Private
Berm[ud]a Hundred [Virginia] 5. Oct. 1792

Here am I, my dear Sir, at 8. OC. at night barrd & bolted up, in one end of a dreary Lumber House—after a fatiguing days work—with a smart fever upon me, and not a being on earth, to whom I can speak. And in case necessity Should oblige me to open the door, it is at all times, at the risque of being stab’d or shot, for sake of the cursed dross, contained in the Iron chest.
Really, my present situation is deplorable—and if I did not possess more than a common share of spirits—I should certainly run away from myself. On my return from Phila. I found one of my Clerks gone home sick, & the other, my Deputy, complaining; who, immediately made preparations to go up the country, & left me a few days after—I believe to be marryd, & not to return.
The extreme anxiety of my mind, & great fatigue which I experienced in coming from Phila—for on my arrival at Pet[ersbur]g I found I had beaten the stage which left Phila. the day I did, two Hours—brought on a bilious fever, which attacked me the 9th day after my return, & Just as the fall arrivals commenced. At that time, I was lucky enough to get Mr. J. Stewart to assist me, & the pressure of business being far beyond any thing ever before experienced here, I endeavord to bear up against the fever, til I fairly sunk under it, & was obligd to be carryd home. Mr Stewart having assisted some days last fall, he was well acquainted with the business of estimating of Duties, but totally ignorant of the other duties of the Office; my uneasiness therefore to return, brought me from home last Thursday, a few days sooner than I ought to have come out. The Consequence was a severe Cold, & hectic Cough, under which I now labor, with a fever every evening: and Mr Stewart, being obligd to leave me on Friday last in order to prepare to attend upon the assembly as one of the Clerks, I am now alone, & with well founded apprehensions of a relapse, and without being able to get any person qualified to do the business of this Office, to come to so miserable, & so unhealthy a place. Ever since my return, to get a person qualified for a deputy hath been my object, but to no purpose. Should I again sink under my indisposition, God knows what will be the consequence. The Goods already enterd & the Cargo’s expected, are beyond all conception. Duties to amount of 100,000 Dollars & upwards are already secured (but at Norfolk, I am told they are not so great as last fall—most of the vessels with large Cargos having come here).
One object of this long private address, is to prepare you for a petition wch. I expect will be presented to Congress to remove the Office to Petersburg—and which I suspect I must not only acquiesce in, but use my Interest with the Richmond Merchants to agree to. (It will be a measure much against my private inclinations & Interest). For the risque of keeping money here, is too great, & there is no getting a Man of respectability & Capacity to reside here. I offerd, in my late distress, nearly one half the emoluments of my Office to J Stewart—and as to moving here myself, it is impossible— because there is not a hut of any kind to be rented, or purchased, at, or near the place—so that, I must either continue to be a slave, banished from my family—ruin my Constitution entirely, & sink under the labors of a public office, or consent to its being removed.
The second Object, is to inform you that my quarterly accounts will not be rendered as hereto-fore, within a few days after the expiration of a quarter. There is not a single Manifest or entry recorded since the first of July last—every book is behind—& business strong. Yet from a mode of doing the business, which from what I have seen is peculiar to myself, I shall be able after one or two entries on gross estimates are adjusted, to inform you of the Amt of Duties on Impost and Tonnage to the 30th sept last and also of the Gross Value of Exports, sufficiently accurate for you to form estimates upon.
A late Hour, & great indisposition calls upon your friendship to excuse this scrawl. I know the sensibility of your feelings and am sure you will sympathise with
Dear sir   Your real & afft friend
W Heth
Col A Hamilton
